Exhibit 99 J.B. Hunt Transport Services, Inc Contact: David G. Mee 615 J.B. Hunt Corporate Drive Executive Vice President, Lowell, Arkansas 72745 Finance and Administration (NASDAQ:JBHT) and Chief Financial Officer (479) 820-8363 FOR IMMEDIATE RELEASE J. B. HUNT TRANSPORT SERVICES, INC. REPORTS RECORD REVENUES AND RECORD EARNINGS FOR THE THIRD QUARTER 2011 § Third Quarter 2011 Revenue: $1.17 billion; up 19% § Third Quarter 2011 Operating Income: $119 million; up 30% § Third Quarter 2011 EPS: 57 cents vs. 41* cents *3Q 2010 results included $4.0 million of pretax expense (2 cents per diluted share) related to a charitable contribution. LOWELL, ARKANSAS, October 13, 2011 - J. B. Hunt Transport Services, Inc., (NASDAQ:JBHT) announced record third quarter 2011 net earnings of $68.7 million, or diluted earnings per share of 57 cents vs. third quarter 2010 net earnings of $52.2million, or 41 cents per diluted share.Third quarter 2010 results included $4.0 million of pretax expense related to a commitment to the Arkansas Children’s Hospital which reduced net earnings by 2 cents per diluted share. Total operating revenue for the current quarter was $1.17billion, compared with $986 million for the third quarter 2010.All four segments contributed to this increase in operating revenue.Load growth of 15% in Intermodal (JBI) and 14% in Integrated Capacity Solutions (ICS) helped drive 24% and 21% increases in segment revenue, respectively.Our Dedicated Contract Services (DCS) segment increased operating revenue by 16% primarily from new accounts, while Truck (JBT) segment revenue rose 2% due to higher rates and an increase in fuel surcharges.Current quarter total operating revenue, excluding fuel surcharges, increased 11% vs. the comparable quarter 2010. Operating income for the current quarter totaled $119 million vs. $91 million for the third quarter 2010.Again, all four segments contributed to this increase in operating income with JBI accounting for nearly $18 million of the increase, while DCS, ICS and JBT combined to add approximately $9.0 million. Net earnings rose 32% to $68.7 million in the current quarter from $52.2million in 2010, primarily due to the growth of revenue, the reduction in charitable contribution expense and other cost efficiencies. The effective income tax rate for the quarter was 38.5% in both 2011 and 2010. “Combining the right mix of services and the commitment of our people, we overcame less predictable freight patterns and some weather related events to produce another record quarter.We continued to invest capital in businesses that show resiliency despite the ongoing concern many have expressed about the economy.Intermodal, DCS and ICS all delivered double digit growth year over year in both revenue and operating income, while our Truck business yielded modest growth in both categories.In addition to improving trends in our business units, we were also able to repurchase approximately 4.0 million shares of stock during the current quarter using our strong balance sheet and cash flow generation,” said John N. Roberts, JBHT President and CEO. Segment Information: Intermodal (JBI) §
